Per Curiam.

The plaintiff testified that he boarded a Second avenue car at Eighty-sixth street and asked the con*497ductor for a transfer to Grand street, which was given him and which was admitted in evidence; that he rode to Grand street and boarded a Grand street horse car, operated by the defendant, and when his fare was demanded offered the transfer to the conductor, who said: “ This transfer is no good, that I would have to pay another fare or get off, and I told him -that I would get off when the car stopped and with his foot then he kicked the btindle off into the street -and he gave me a punch in the eye and I fell down from the car and the goods were ruined.” The defendant made no attempt to controvert this proof. Judgment was rendered for the- defendant and the plaintiff appeals. It is urged by the respondent that the plaintiff could not- recover as he was not a passenger for hire. This position cannot be upheld- .The plaintiff had boarded the car as a passenger, he had tendered in payment of his fare a transfer, and, upon being told that the transfer was of no value, he expressed a willingness to leave the car as soon as it could be stopped. He was entitled to as much consideration from the servants and employees of the defendant as though he had actually handed the conductor the fare demanded. The defendant owed him the duty of either carrying him safely to his destination, or affording him a reasonable opportunity to alight. Even if he had refused to pay his fare and had- persisted in riding, his ejectment for non-payment could only be accomplished by resorting to no more fórce than was actually necessary. Under the facts disclosed the plaintiff proved a cause of action and the judgment rendered has absolutely no foundation.
Present: Gildebsleeve, Leventbitt and Eblangee, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.